Citation Nr: 0006582	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUES

1.  The propriety of the reduction of the 10 percent rating 
assigned for the veteran's service-connected right heel spur 
and hammertoe repair.  

2.  The propriety of the reduction of the 10 percent rating 
assigned for the veteran's service-connected left heel spur 
and hammertoe repair.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the RO.  

In September 1995, the RO had proposed to reduce the 10 
percent ratings assigned for the service-connected right and 
left heel spur and hammertoe repairs to the noncompensable 
level.  The March 1996 rating decision implemented the 
proposed reduction and set June 1, 1996, as the effective 
date for the assignment of noncompensable ratings.  The 
veteran initiated an appeal by filing a notice of 
disagreement in May 1996.  

In September 1997, the Board remanded this matter for 
additional development of the record.  

The issue of secondary service connection for back pain is 
referred back to the RO because it has not been developed for 
appellate review at this time.  

The Board notes that the veteran has also submitted a claim 
of entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities; however, that 
issue becomes moot in light of the action taken herein below.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  By a June 1990 rating action, service connection was 
granted and separate 10 percent ratings assigned for right 
and left heel spur and hammertoe repairs, effective on 
October 26, 1989.  

3.  The RO complied with the provisions of 38 C.F.R. § 3.105 
(1999), when it issued a proposal for reduction of the 10 
percent evaluations ratings in October 1995, and apprised the 
veteran of the March 1996 determination to proceed with the 
reduction.  

4.  The March 1996 rating decision reducing the ratings for 
the veteran's service-connected right and left heel spur and 
hammertoe repairs was not based on a comprehensive review of 
the record or a full or complete medical examination showing 
that the disabilities underwent a material improvement that 
was reasonably certain to be maintained under the ordinary 
conditions of life.  



CONCLUSIONS OF LAW

1.  The reduction of the 10 percent rating assigned for the 
service-connected right heel spur and hammertoe repair is 
void ab initio.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 3.344(c), 4.1, 4.2, 4.10, 
4.71a, Diagnostic Codes 5282, 5284 (1999).  

2.  The reduction of the 10 percent rating assigned for the 
service-connected left heel spur and hammertoe repair is void 
ab initio.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 3.344(c), 4.1, 4.2, 4.10, 
4.71a, Diagnostic Codes 5282, 5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In April 1990, the veteran was afforded a VA examination.  At 
that time, she reported a history of heel pain following boot 
camp, with foot surgery performed, bilaterally, in June 1989.  
According to the veteran, the surgery was designed to remove 
her heel spurs, as well as alleviate the hammertoes of the 
3rd, 4th and 5th toes, bilaterally.  Since the foot surgery, 
the veteran complained of continued pain in her heels and 
loss of toe flexion.  She also noticed a purplish 
discoloration of her toes and stated that her feet caused her 
considerable discomfort from the ankles down with standing 
for an hour or walking half a mile.  Tennis shoes were noted 
to be more uncomfortable than high heels or hard-soled shoes.  

Examination of her feet showed normal arches and nontender 
bunions, bilaterally.  There was evidence of previous 
surgical incisions over the dorsums of the 3rd, 4th and 5th 
toes, bilaterally, and well-healed surgical incisions over 
both lateral heels.  Slight prominence of the posterior heel 
with minimal tenderness was detected, bilaterally, and the 
toes showed lack of flexion at the interphalangeal joint, 
bilaterally.  Normal extension was demonstrated and the toes 
were flat and without any significant cosmetic or rotary 
deformities.  There was also good foot sensation and normal 
foot pulses.  The final diagnosis was that of status post 
heel spur and hammertoe repair, bilateral.  X-ray studies 
performed in conjunction with the examination showed status 
post 3rd, 4th and 5th toe osteotomies, but no other definite 
abnormality.  

Based on the above examination, in June 1990, the RO granted 
service connection for post-operative residuals of right and 
left heel spurs and residuals of right and left hammertoe 
repairs, and assigned separate 10 percent ratings, effective 
on October 26, 1989.  

The veteran underwent further VA examination in August 1992.  
At that time, she presented with complaints of daily swelling 
and pain in her feet.  She stated that the pain in her toes 
had progressed to the point where she was unable to stand for 
more than an hour or jog for more than half a mile.  She 
reported experiencing swelling in the dorsum of her feet, 
bilaterally, as well as in the posterior ankles and lower 
heel, bilaterally, with Achilles tendon tenderness following 
exertion.  She noted that she wore orthotics for her 
condition, but reported taking no medication for this 
problem.  

Examination revealed the veteran to walk in no acute distress 
wearing low, high heels.  Examination of the feet revealed 1-
inch surgical scars, lateral heel, bilaterally, with no 
tenderness, redness, swelling or other acute changes in the 
region of the heels.  She was noted to experience discomfort 
when rising up on her heels to walk or getting up on the 
balls of her feet.  There were scars over the dorsum of the 
3rd, 4th and 5th toes, bilaterally, with restricted range of 
motion in the toes demonstrated, but no evidence of a rigid 
fusion of the 3rd, 4th and 5th toes.  There was, however, mild 
discomfort associated with pressure against the 3rd, 4th and 
5th toes.  No swelling of the feet or ankles was noted.  

The final assessment was that of status post surgery for heel 
spurs and hammertoes on the 3rd, 4th and 5th toes, bilaterally.  
It was emphasized that the veteran had recurrent problems 
with heel pain following exertion, and had experienced the 
onset of pain in the 3rd, 4th and 5th toes, bilaterally, 
following the surgery, which had progressed to the point 
where she was having daily pain and swelling in the feet and 
was restricted in her activities, including walking and 
jogging and general participation in athletic activity.  X-
ray studies performed at the time of the examination revealed 
stable surgical resection of the 3rd, 4th and 5th distal margin 
of the proximal phalanges, bilaterally, with no fusion 
apparent.  It was noted that there was no change in findings 
when compared to the x-ray studies performed in April 1990.  
Based on this examination, the RO confirmed the 10 percent 
ratings assigned for the veteran's service-connected 
disabilities by decision dated in August 1992.

VA outpatient treatment reports obtained in support of the 
veteran's claim include a report of x-ray studies taken in 
August 1994 which demonstrated no evidence of fracture or 
acute bony abnormalities and no calcified calcaneal spurs, 
bilaterally.  There was, however, deformity with flattening 
of the distal one-third proximal phalanx of the 3rd, 4th and 
5th toes, bilaterally, which was noted to be symmetric and, 
therefore, to indicate a congenital-developmental anomaly.  
Subsequent consultation in October 1994 noted the veteran to 
have pes cavus feet, bilaterally, which could cause problems 
with standing, creating discomfort at the heel and big toe 
joint.  No pain was detected upon palpation of her feet.  

The veteran underwent another VA examination in September 
1995.  At that time, the veteran reported complaints of 
swelling of her feet which required her to wear certain types 
of shoes.  Examination revealed all pedal pulses to be 
palpable and points sensation appropriate-receptiveness to be 
intact.  She was also noted to have a pes cavus type foot, 
bilaterally, and surgical scars on the 2nd, 3rd, and 4th toes 
of both feet for hammertoe repair and on both heels for 
Haglund's repair.  No swelling, edema, inflammation or pain 
on palpation was detected in the region of the scars.  The 
veteran was also noted to have a good standing appearance and 
did not seem to favor either foot when carrying her child.  
Range of motion of the first metatarsal phalangeal and ankle 
joints on active and passive motion appeared normal.  The 
final diagnosis was status post hammertoe repair of 2nd, 3rd, 
and 4th toes, and Haglund's bump repair, bilaterally.  

The veteran was notified in October 1995 of the RO's intent 
to reduce the 10 percent ratings in effect for her right and 
left heel spurs with hammertoe repair to a noncompensable 
evaluation.  Thereafter, she was afforded the opportunity to 
have a predetermination hearing and given at least 60 days in 
which to present additional evidence.  See 38 C.F.R. 
§ 3.105(e).  

The veteran did, in fact, request a predetermination hearing 
which was held in January 1996.  At the hearing, the veteran 
testified that the VA examination conducted in September 1995 
was completely inadequate.  According to the veteran, the 
examining physician did not have the claims folder available 
during the examination, which lasted approximately 10 to 15 
minutes in duration.  She stated that the entire examination 
consisted of looking at her feet, with socks removed, and an 
inquiry from the physician as to whether her feet hurt.  When 
she replied no, that was apparently the end of the 
examination.  She further noted that she continued to 
experience problems with her feet, including pain and 
swelling, which prevented her from working in commission 
sales and retail.  

Final action to reduce the compensable ratings was taken in 
March 1996, effective on June 1, 1996.  The veteran was 
informed of the decision by letter dated that same month.

As noted hereinabove, the Board remanded this matter for 
additional development in September 1997, to include further 
VA examination which was conducted in August 1998.  
Examination of the feet revealed no obvious deformity, 
swelling or edema.  On closer observation, the veteran was 
stated to have nontender bilateral calcaneal hypophysis, 
calcaneal joints, and metatarsal and interphalangeal joints.  
The examiner also detected longitudinal scars over the 2nd, 
3rd, and 4th toes, bilaterally, which were clean, dry and 
intact, as well as well healed with no local edema.  The toes 
were noted to have a slight valgus orientation.  Full range 
of motion was demonstrated in dorsiflexion, plantar flexion, 
eversion, inversion, supination and pronation, bilaterally.  

The final impression was that the veteran had slight pes 
cavus and supination with gait, but no discomfort with gait.  
Examination of the feet was noted to be nontender, 
bilaterally.  The examining physician went on to state that 
the veteran reported experiencing increased pain and swelling 
in the feet, especially after standing for 45 minutes to 1 
hour in duration, which resolved quickly once the veteran was 
no longer standing.  It was further noted that the veteran 
had no obvious impairments to her gait or ranges of motion in 
her feet.  He detected no apparent abnormal motions of the 
feet which would interfere with typical activities associated 
with an office job, and also indicated that, given the fact 
that the veteran was currently unemployed, it was impossible 
to comment as to how her bilateral foot disabilities affected 
her ability to perform her duties at work.  

In conclusion, the examining physician diagnosed status post 
hammertoe and Haglund's repair of both feet, with no 
functional impairment due to these conditions noted upon 
examination.  In addition, he emphasized that there was no 
swelling, edema, inflammation or pain on palpation detected 
at the surgical sites.  


II.  Analysis

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claims, and that no further 
assistance is required to comply with 38 U.S.C.A. § 5107(a).

The Board also notes that the evidence does not indicate, and 
the veteran does not contend, that the relevant notice 
requirements in effectuating the reduction have not been met 
in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the 
Board will focus on the propriety of the reduction.

With respect to disability ratings that have been in effect 
for five years or more, the provisions of 38 C.F.R. § 
3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement, e.g., gastric 
or duodenal ulcer, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  
See also 4.1, 4.2, 4.13 (1999); See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991); Brown v. Brown, 5 Vet. App. 413, 
420-22 (1993).

Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. The functional loss may be due to pain that is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flareups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The RO's decision to reduce the 10 percent ratings for the 
veteran's service-connected post-operative residuals of right 
and left heel spurs was based primarily on the results of the 
September 1995 VA examination.  The Board finds, however, 
that the examination was less full and complete than the 
April 1990 VA examination on which the RO based the initial 
10 percent ratings, and the August 1992 VA examination which 
the RO used to confirm the 10 percent ratings.  Specifically, 
there is nothing to indicate that the veteran's claims folder 
was reviewed prior to the September 1995 examination.  
Furthermore, neither the September 1995 examination or the 
August 1998 examination included consideration of all of the 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  See 
DeLuca.  

In reviewing the medical evidence of record in light of the 
whole recorded history, the Board finds that the evidence 
supports the conclusion that the reduction of the ratings for 
the service-connected right and left heel spur and hammertoe 
repair was improper; hence, the reductions of 10 percent 
ratings are void ab initio.  



ORDER

The reduction of the 10 percent rating assigned for the 
service-connected right heel spur and hammertoe repair is 
void ab initio.  

The reduction of the 10 percent rating assigned for the 
service-connected left heel spur and hammertoe repair is void 
ab initio.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

